NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 18 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT L. JACOBS, Jr.; LINDA                     No.   18-16207
SPECTOR JACOBS,
                                                 D.C. No. 2:17-cv-03967-JAT
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

WHEATON VAN LINES, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Albert L. Jacobs, Jr. and Linda Spector Jacobs appeal pro se from the district

court’s judgment dismissing their declaratory judgment action against Wheaton

Van Lines, Inc. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In their opening brief, plaintiffs fail to raise, and therefore have waived, any


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenge to the district court’s ruling that it lacked subject matter jurisdiction over

their declaratory judgment action. See Indep. Towers of Wash. v. Washington, 350

F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not

actually argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d

139, 144 (9th Cir. 1993) (issues not supported by argument in pro se appellant’s

opening brief are waived).

      Contrary to plaintiffs’ contention, the district court resolved plaintiffs’

declaratory judgment action against defendant before it addressed defendant’s

action against Ms. Jacobs.

      We reject as without merit plaintiffs’ contention that the district court should

have ruled on their motion for summary judgment on the merits.

      AFFIRMED.




                                           2                                     18-16207